COMMONWEALTH OF MASSACHUSETTS

                                     SUPREME JUDICIAL COURT

SUFFOLK,ss.                                                                      SJG11986



                               LILIANA MARIBEL RIVERA RECINOS

                                                    vs.

                                MARIA ISABEL RECINOS ESCOBAR



                                                 •'t

       The judgment of the Probate and Family Court dated March 13, 2015, dismissing the

plaintiff's complaint is reversed. The Probate and Family Court has jurisdiction to entertain the

plaintiff's case, and the plaintiff is dependent on the court for these purposes. The court shall

conduct proceedings forthwith on the plaintiff's complaint and shall act on her requests for relief

expeditiously, such that, if the requested findings are made, she will have time to apply to the

rederal authorities for special immigrantjuvenile status before her twenty-first birthday on

December 5, 2015.

       This order          serve as the rescript of this court for purposes of Mass. R. A. P. 1 (c), and
                    will
shall issue to the trial court immediately. Opinion or opinions to follow.

                                                  By the Court,